DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 23 September 2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 13 section II, filed 23 September 2021, with respect to the rejections under 35 USC 112(a) for lack of written description of claims 1-5, 8, 9, 11, 13, 14, 16-18, 21-28, and 32-35 have been fully considered and are persuasive.  The rejection of 23 March 2021 has been withdrawn. 
Specifically, the language which prompted the rejection was deleted from the claims in the amendment.
Applicant's arguments filed 23 September 2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of record does not teach a "microprocessor [] configured to control a plurality of operating modes of [] LEDs via input from [an] interface and via wireless communication with [an] external electronic device," the microprocessor being "configured to receive timing information wirelessly from the external electronic device for setting a desired time to initiate at least one operating .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 12, 14, 16-18, 21, 23-28, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 2014/0118997 A1) in view of MPOWERED (“Luci® Aura, MPOWERED’s Color Changing Solar Lantern Joins Inflatable Luci® Center Stage at ShowStoppers@CES 2014,” Jan. 7, 2014, available at https://www.prnewswire.com/news-releases/luci-aura-mpowerds-color-changing-solar-lantern-joins-inflatable-luci-center-stage-at-showstoppers--ces-2014-239076741.html) Weng (US 2011/0216529 A1), Recker et al. (US 2011/0133655 A1), and Adachi (US 2003/0207601 A1).
With respect to claim 1:	Snyder teaches “a collapsible solar-powered lighting device (throughout reference) comprising: a housing (100) including a first wall (13), a second wall opposite the first wall (16), and one or more side walls extending between the first wall and the second wall (14), wherein the first wall, second wall, and one or more side walls define an inflatable bladder (paragraph 11), at least one solar panel integrated into at least one of the first wall and the second wall (202), thereby defining the at least one of the first wall and the second wall that includes the at least one solar panel as an electronics wall of the housing (Figs. 1B, 2); a plurality of light-emitting diodes (LEDs) integrated into the electronics wall of the housing (28), the plurality of LEDs facing an interior of the housing (Fig. 2); a rechargeable battery integrated into the electronics wall (40), the rechargeable battery being electrically connected between the at least one solar panel and the plurality of LEDs (paragraph 7), such that the rechargeable battery is configured to supply current generated by the at least one solar panel to the plurality of LEDs (paragraphs 15-16); interface integrated into one or more of the first wall, the second wall, and the one or more side walls (204), the interface configured to enable user control of an operating mode of the plurality of LEDs (paragraph 17); a microprocessor integrated into the electronics wall and electrically connected to the interface, the rechargeable battery and the plurality of LEDs (paragraph 17); and a current regulator operably coupled to the rechargeable battery 
Snyder does not specifically teach “an nth selection of the interface causes the plurality of LEDs to initiate a sequence, the sequence causing the plurality of LEDs to change wavelength or intensity between the first wavelength or intensity of light, the second wavelength or intensity of light, and the nth wavelength or intensity of light”
However, MPOWERED teaches “an nth selection of the interface causes the plurality of LEDs to initiate a sequence, the sequence causing the plurality of LEDs to change wavelength or intensity between the first wavelength or intensity of light, the second wavelength or intensity of light, and the nth wavelength or intensity of light (first paragraph).
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Snyder by adding the color cycling feature described in MPOWERED in order to set just the right mood lighting (MPOWERED first paragraph).

However, Weng teaches a solar lamp having “a universal serial bus (USB) connector (131) integrated into the electronics wall (see Fig. 1), the USB connector being in communication (see Fig. 2A) with the rechargeable battery (1142) and configured to transfer power between the rechargeable battery and an external electronic device (2; see Fig. 2A)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Snyder by adding the USB port taught by Weng in order to transfer power to or from the rechargeable battery and an external electronic device (Weng paragraph 22).
Snyder does not specifically teach a microprocessor configured to control a plurality of operating modes of LEDs via input from an interface and via wireless communication with external electronic device, the microprocessor being configured to receive timing information wirelessly from the external electronic device for setting a desired time to initiate at least one operating mode of the plurality of operating modes.
However, Recker teaches a microprocessor (700) configured to control a plurality of operating modes (paragraphs 184-185) of LEDs (710) via input from interface (704) and via wireless communication with [an] external electronic device (paragraph 179), the microprocessor being configured to receive timing information wirelessly from the 
It would have been obvious at the time of the invention for one of ordinary skill in the art to further modify the lighting device of Snyder with the processor/wireless communication scheme of Recker in order to be able to place the lighting device at locations where wires do not reach (Recker paragraph 182) and include timing information in the control signal so as to delay the state change of the lighting device by a desired interval (Recker paragraph 186).
Snyder does not specifically teach wherein the USB connector is covered by a moveable cover providing a seal with the electronics wall.
However, Adachi teaches wherein a connector (5a, 5b) is covered by the cover (7+10+12+13) providing a seal (see Fig. 1) with the electronics wall (4).
It would have been obvious at the time of the invention for one of ordinary skill in the art to further modify the lighting device of Snyder with the cover and tab taught by Adachi in order to seal the connector (Adachi paragraph 10) and be able to remove said seal without needing tools (Adachi paragraph 11)).
With respect to claim 8:	Snyder teaches “wherein the plurality of operating modes includes changing the intensity of light emitted from the housing by adjusting an intensity of at least a portion of the LEDs to simulate flickering light (intermittent mode, paragraph 17)”.
With respect to claim 14:	Snyder teaches “an inflatable solar-powered lighting device (throughout reference) comprising: a housing (100) including a first wall (13), a second wall opposite the first wall (16), and one or more side walls extending between 

However, MPOWERED teaches “at least one of the operating modes including changing a wavelength or intensity of light emitted from the housing (first paragraph).
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Snyder by adding the color cycling feature described in MPOWERED in order to set just the right mood lighting (MPOWERED first paragraph).
However, Weng teaches a solar lamp having “an electronic connector (131) in communication with the rechargeable battery (1142) and the solar panel (1141), the electronic connector being configured to transfer power from at least one of the rechargeable battery or the solar panel to an external electronic device (2)”.

However, Recker teaches a microprocessor (700) configured to control a plurality of operating modes (paragraphs 184-185) of LEDs (710) via input from interface (704) and via wireless communication with [an] external electronic device (paragraph 179), the microprocessor being configured to receive timing information wirelessly from the external electronic device for setting a desired time to initiate at least one operating mode of the plurality of operating modes (paragraph 186).
It would have been obvious at the time of the invention for one of ordinary skill in the art to further modify the lighting device of Snyder with the processor/wireless communication scheme of Recker in order to be able to place the lighting device at locations where wires do not reach (Recker paragraph 182) and include timing information in the control signal so as to delay the state change of the lighting device by a desired interval (Recker paragraph 186).
However, Adachi teaches a moveable cover (7+10+12+13) coupled to the first wall or the second wall (4), wherein the cover provides a removable seal with the at least one of the first wall or the second wall (paragraph 10). 
It would have been obvious at the time of the invention for one of ordinary skill in the art to further modify the lighting device of Snyder with the cover and tab taught by Adachi in order to seal the connector (Adachi paragraph 10) and remove said seal without needing tools (Adachi paragraph 11)).
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); see MPEP 2144.04(VI)(C)).  In the present case applicant describes the cover being adjacent the solar panel, but the function of the cover is completely unrelated to that of the solar panel; the solar panel collects sunlight without any interaction with the cover, and the cover seals off the connector without any interaction with the solar panel. 
It would have been an obvious design choice for one of ordinary skill in the art to arrange the solar panel and plug adjacent to each other in light of the pertinent case law because the device’s function does not change in any way due to the proximity or distance of the plug and solar panel (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); see MPEP 2144.04(VI)(C)).
With respect to claim 16:	Snyder teaches "wherein the microprocessor includes an algorithm for controlling the plurality of LEDs to simulate flickering light (paragraph 17), to flash on and off in a predetermined pattern (paragraph 17), to gradually change wavelength or intensity, or a combination thereof".
With respect to claim 17:	Snyder teaches “wherein the battery operates with pulse width modulation, and at least one operating mode of the device includes modifying a duty cycle of the battery to change an intensity of light emitted from the plurality of LEDs into the housing (paragraph 55)”.
With respect to claim 18:	Snyder teaches “a collapsible solar-powered lighting device (throughout reference) comprising: a housing (100) including a first wall (13), a second wall opposite the first wall (16), and one or more side walls extending between 
Snyder does not specifically teach “a universal serial bus (USB) connector in communication with the rechargeable battery and the solar panel, the USB connector being configured to transfer power from at least one of the rechargeable battery or the solar panel to an external electronic device”, “at least five operating modes”, “at least one of the operating modes includes changing a wavelength or intensity of light emitted from the housing”, or a microprocessor configured to control a plurality of operating modes of LEDs via input from an interface and via wireless communication with external electronic device, the microprocessor being configured to receive timing information 
However, MPOWERED teaches “at least one of the operating modes including changing a wavelength or intensity of light emitted from the housing (first paragraph)” and, as evidenced by Technical Specifications: Luci and Luci Aura (MPOWERED, “Technical Specifications: Luci & Luci Aura”, April 3, 2014), also teaches at least five operating modes.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Snyder by adding the color cycling feature having at least five operating modes described in MPOWERED in order to set just the right mood lighting (MPOWERED first paragraph).
Snyder does not specifically teach a microprocessor configured to control a plurality of operating modes of LEDs via input from an interface and via wireless communication with external electronic device, the microprocessor being configured to receive timing information wirelessly from the external electronic device for setting a desired time to initiate at least one operating mode of the plurality of operating modes.
However, Recker teaches a microprocessor (700) configured to control a plurality of operating modes (paragraphs 184-185) of LEDs (710) via input from interface (704) and via wireless communication with [an] external electronic device (paragraph 179), the microprocessor being configured to receive timing information wirelessly from the external electronic device for setting a desired time to initiate at least one operating mode of the plurality of operating modes (paragraph 186).

However, Adachi teaches “wherein the electronics wall (4) includes a moveable cover (7+10+12+13)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to further modify the lighting device of Snyder with the cover and tab taught by Adachi in order to seal the connector (Adachi paragraph 10) and remove said seal without needing tools (Adachi paragraph 11)).
With respect to claim 21:	Snyder suggests “wherein the plurality of LEDs are configured to emit at least eight different colors of visible light, one of the colors of light being white light (paragraph 15)”.
Snyder prefers 8 LEDs and suggests they be multicolored to indicate emergency condition or for decoration (paragraph 15).  The decision about how many colors to provide for decoration is on its face an aesthetic design choice.
With respect to claim 22:	Snyder teaches “wherein the rechargeable battery is a lithium-ion polymer battery having a capacity of up to at least 2000 mAh (paragraph 16).
With respect to claim 23:	Snyder teaches “further comprising a flexible handle coupled to the outside surface of the electronics wall (172), the handle including a first 
With respect to claim 24:	Snyder teaches “wherein the flexible handle is fixedly attached to the housing (Fig. 1b)".
With respect to claim 25:	Snyder teaches “wherein the housing is watertight (paragraph 12)”.
With respect to claim 26:	Snyder teaches “wherein the electronics wall is rigid (paragraph 11) and comprises a plastic material (paragraphs 12-13)”.
With respect to claim 27:	Snyder is silent about “further comprising a transistor to control the current delivered to the plurality of LEDs”.
However, the examiner takes official notice that transistors are routinely included in printed circuit boards and microchips for use as switches, and since Snyder has a circuit board and microchip perform a method controlling between multiple levels of illumination, Snyder necessarily has either one or more transistors in the PCB or microchip, anticipating the claim, or Snyder has functional equivalents of transistors, which would render the claim obvious.
With respect to claim 28:	Snyder teaches “wherein the side walls of the housing are translucent (paragraph 11)".
With respect to claim 32:	Weng suggests “wherein the USB connector is a micro-USB connector (paragraph 21)”.
Weng describes USB connectors generically without specifically saying which type of USB connector is being used.  However, as evidenced by https://en.wikipedia.org/wiki/USB, there were a finite number of identified, predictable solutions, with a reasonable expectation of success at the time of the invention; as of the January 22, 2015 filing date of the invention the person of ordinary skill would have access to USB 3.1 and all earlier versions of USB (see https://en.wikipedia.org/wiki/USB), which as you can see includes USB-A, USB-B, mini-USB, and micro-USB.
It would have been obvious at the time of the invention for one of ordinary skill in the art to select the micro-USB specifically as the USB connector taught by Weng because the micro-USB was one of a small and finite number of species known to reside within the USB genera (see https://en.wikipedia.org/wiki/USB) which one would reasonably expect to be able to perform the power supply function that all USB’s are capable of (see MPEP 2143(I)(E)) and thus provide the benefit taught by Weng of transferring power to or from the rechargeable battery and an external electronic device (Weng paragraph 22).
Note: the Wikipedia article is being used as a dictionary to define what the term USB would have meant at the time of the invention, that is, USB at the time of the invention would have meant USB generations 3.1 or earlier.  No additional combination is being made.
With respect to claim 33:	MPOWERED as evidenced by Technical Specifications: Luci and Luci Aura, teaches “wherein at least one of the operating modes includes changing a wavelength of light emitted from the housing such that a first selection of the interface causes the plurality of LEDs to emit a first color of light, a second selection of the interface causes the plurality of LEDs to emit a second color of 
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Snyder by adding the color cycling feature described in MPOWERED in order to set just the right mood lighting (MPOWERED first paragraph).
With respect to claim 34:	Weng suggests “wherein the electronic connector is a USB-A connector, a USB-B connector, a micro-USB connector, or a Lightning connector (paragraph 21)”.
Weng describes USB connectors generically without specifically saying which type of USB connector is being used.  However, as evidenced by https://en.wikipedia.org/wiki/USB, there were a finite number of identified, predictable solutions, with a reasonable expectation of success at the time of the invention; as of the January 22, 2015 filing date of the invention the person of ordinary skill would have access to USB 3.1 and all earlier versions of USB (see https://en.wikipedia.org/wiki/USB), which as you can see includes USB-A, USB-B, mini-USB, and micro-USB.

Note: the Wikipedia article is being used as a dictionary to define what the term USB would have meant at the time of the invention, that is, USB at the time of the invention would have meant USB generations 3.1 or earlier.  No additional combination is being made.

Claims 2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder, MPOWERED, Weng, Recker and Adachi as applied to claims 1 and 8 above, and further in view of Chun (US 2012/0224359 A1).
With respect to claim 2:	Snyder teaches “wherein the housing is inflatable to convert the housing from a collapsed configuration to an expanded configuration (paragraph 7)”.
Snyder does not teach “wherein each of the first wall and the second wall is substantially square and planar”.
However, Chun teaches “wherein each of the first wall (240 or 260) and the second wall (260 or 240) is substantially square and planar (Figs. 20a, 20b)”.

With respect to claim 11:	Chun teaches “further comprising a display coupled to the battery for indicating an amount of power remaining in the battery (paragraph 40)”.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder, MPOWERED, Weng, Recker and Adachi as applied to claim 1 above, and further in view of Twardawski (US 2004/0130888 A1).
With respect to claim 3:	Snyder does not specifically teach “wherein at least a portion of the housing comprises thermoplastic polyurethane”.
However, Twardawski suggests “wherein at least a portion of the housing comprises thermoplastic polyurethane (paragraph 22)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Snyder by adopting the thermoplastic polyurethane material from Twardawski due to the art recognized suitability of such material as a flexible housing or jacket for a lighting device (Twardawski paragraph 22).

Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder, MPOWERED, Weng, Recker and Adachi as applied to claims 1 and 8 above, and further in view of Green et al. (US 6,013,985).

However, Green teaches “further comprising a sensor (30), wherein data collected by the sensor controls at least one operating mode of the device (column 2 lines 48-51).
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Snyder by adopting the sensor of Green in order to control the lighting device remotely (Green column 2 lines 48-51).
With respect to claim 5:	Green teaches “wherein the sensor is configured to detect light (column 2 lines 48-51), sound, motion, moisture, or a combination thereof”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Snyder by adopting the sensor of Green in order to control the lighting device remotely (Green column 2 lines 48-51).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder, MPOWERED, Weng, Recker and Adachi as applied to claim 1 above, and further in view of Gibson et al. (US 2012/0300444 A1).
With respect to claim 13:	Snyder teaches “further comprising a flexible handle coupled to an outer surface of at least one of the first wall or the second wall (17 or 172)”.
Snyder does not specifically teach “wherein the handle includes a removable connection”.

It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Snyder with the snap-fit connection taught by Gibson to provide a releasable fastening means (Gibson paragraph 25) permitting the user to adjust the handle (Gibson paragraph 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/Britt D Hanley/Primary Examiner, Art Unit 2875